           Case 5:19-cv-01164-G Document 4 Filed 05/21/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ZACHARY WALLER,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-1164-G
                                              )
BOB W. HUGHEY et al.,                         )
                                              )
       Defendants.                            )

                                         ORDER

       On December 17, 2019, Plaintiff Zachary Waller, appearing pro se, filed this lawsuit

and named multiple persons as defendants. Plaintiff’s 90-day deadline to effect service

upon defendants expired on March 16, 2020. See Fed. R. Civ. P. 4(m). Pursuant to Rule

4(m), if a defendant is not served within this 90-day period, the court “must dismiss the

action without prejudice against that defendant or order that service be made within a

specified time.” Id.

       As of April 30, 2020, Plaintiff had not requested the issuance of summons or ensured

that a proof of service or waiver of service was filed with the Court as to any defendant.

Nor had any defendant answered or otherwise indicated awareness of Plaintiff’s lawsuit.

       Accordingly, the Court directed Plaintiff to show cause in writing, within 14 days,

why his claims against defendants should not be dismissed. See Order of Apr. 20, 2020

(Doc. No. 3) at 1. This Order was mailed to Plaintiff at his address of record, and there is

no indication from the docket that it was not received. As of this date, Plaintiff has not
             Case 5:19-cv-01164-G Document 4 Filed 05/21/20 Page 2 of 4



responded to the Court’s Order and has not shown that service has been perfected on any

defendant.

       A plaintiff in a federal civil lawsuit is required to have each defendant served with

a summons and a copy of the pleading by a date certain. See Fed. R. Civ. P. 4(c)(1), (m).

Although Plaintiff is a pro se litigant, he is required to comply with the same rules of

procedure governing other litigants, including Rule 4. See DiCesare v. Stuart, 12 F.3d 973,

980 (10th Cir. 1993) (stating that pro se plaintiff was “obligated to follow the requirements

of Fed. R. Civ. P. 4”). Thus, Plaintiff’s failure to complete proper service upon defendants

within the prescribed time limit is grounds for dismissal of all claims against them, absent

any justification for this failure. See Fed. R. Civ. P. 4(m) (“If a defendant is not served

within 90 days after the complaint is filed, the court . . . must dismiss the action without

prejudice against that defendant or order that service be made within a specified time. But

if the plaintiff shows good cause for the failure, the court must extend the time for service

for an appropriate period.”).

       Plaintiff has made no attempt to show “good cause” under Rule 4(m) for the failure

to complete service, and no “good cause” is otherwise reflected in the record before the

Court. Id. Notwithstanding Plaintiff’s failure to show good cause, the Court still must

consider whether a permissive extension of time to complete service of process is

warranted. See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). The Tenth

Circuit has noted that a permissive extension of time may be appropriate where “policy

considerations might weigh in favor of granting a permissive extension of time.” Id. at

842. In making this determination, the Court must consider: (1) whether “the applicable


                                             2
           Case 5:19-cv-01164-G Document 4 Filed 05/21/20 Page 3 of 4



statute of limitations would bar the refiled action”; (2) whether the plaintiff tried to follow

“the complex requirements of multiple service” when serving the United States, its

agencies, or employees; and (3) whether there is reason to protect a pro se plaintiff “from

consequences of confusion or delay attending the resolution of an in forma pauperis

petition.” Id. at 842 & n.8 (internal quotation marks omitted).

       Here, the undersigned finds no policy considerations meriting additional time for

service. Plaintiff has made no request for additional time or assistance with service.

Defendants are not federal officers, Plaintiff is not proceeding in forma pauperis, and there

is no apparent confusion or delay justifying an extension. Further, assuming Plaintiff’s

statute of limitations has expired, a dismissal under Rule 4(m) would not necessarily bar

the refiling of Plaintiff’s claims. Oklahoma’s “savings statute” may save the claims

because a Rule 4(m) dismissal represents a failure “otherwise than on the merits” within

the meaning of title 12, section 100 of the Oklahoma Statutes. Young v. Rios, No. CIV-15-

641-R, 2018 WL 2079509, at *2 (W.D. Okla. May 4, 2018). In other words, Plaintiff may

be able to refile his claims within one year of dismissal without prejudice “although the

time limit for commencing the action shall have expired before the new action is filed.”

Okla. Stat. tit. 12, § 100; see Young, 2018 WL 2079509, at *2.

       Thus, the Espinoza factors weigh in favor of dismissal under Rule 4(m), and the

Court discerns no other policy considerations that might warrant a permissive extension in

this case. Further, Plaintiff has been warned that failure to accomplish service would result

in dismissal and has been afforded an opportunity to justify his failure to do so. See Smith

v. Glanz, 662 F. App’x 595, 596, 597-98 (10th Cir. 2016).


                                              3
             Case 5:19-cv-01164-G Document 4 Filed 05/21/20 Page 4 of 4



                                        CONCLUSION

       Accordingly, the Court DISMISSES WITHOUT PREJUDICE all claims of the

Complaint (Doc. No. 1) for failure of service under Rule 4(m) of the Federal Rules of Civil

Procedure.

       IT IS SO ORDERED this 21st day of May, 2020.




                                            4
